Citation Nr: 0106757	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 800	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for post-
traumatic stress disorder (PTSD).  

In July 2000, a video conference hearing was conducted 
between the undersigned sitting in Washington, D.C., and the 
veteran sitting at the RO.  A transcript of that hearing is 
of record.  

During the July 2000 video conference hearing, the veteran 
presented testimony concerning a nervous condition, which the 
Board construes an application to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  The veteran also raised the issue of an 
increased (compensable) rating for his service-connected 
incisional hernia.  These issues have not been adjudicated or 
developed for appellate review and are referred to the RO for 
appropriate action.  


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  

In the case at hand, the veteran has described stressful 
events from his service, to include:  witnessing several 
Vietnamese - including a pregnant woman - in a three-wheel 
cart get blown up by a land mine; being attacked by sniper 
fire while driving a supply truck; witnessing rocket and 
mortar attacks; serving on guard duty when another guard in 
his bunker set off a flare near the ammunition; and being 
stationed at "Bear Cat" during his last three months in 
Vietnam, when a rocket hit his motor pool and killed one GI.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, private 
treatment records dated from 1998 to 1999 reflect a diagnosis 
of PTSD.  

The veteran's service personnel records show that he had 
service in Vietnam from August 1968 to August 1969 and that 
his military occupational specialty (MOS) was heavy vehicle 
driver.  As noted above, the evidence on file shows that the 
veteran has made various allegations of service stressors.  

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Moreover, the evidence of record indicates that the veteran 
was granted disability benefits from the Social Security 
Administration.  The Board notes that if an award of Social 
Security disability benefits has been granted, the United 
States Court of Appeals for Veterans Claims has made it clear 
that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Although Social Security records are 
usually relevant to increased rating and unemployability 
determinations, the Board is of the opinion that they should 
be obtained in this case because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  Among other things, this law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  On remand, the RO must ensure that all 
development and notification requirements of the Act are 
complied with.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Board regrets any further delay in this case; however, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  Therefore, this 
case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the stressors to which he claims to have 
been exposed during service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  The veteran should be advised 
that this information is vitally 
necessary in order to obtain supporting 
evidence of the stressful events and that 
he should be as specific as possible to 
facilitate a search for verifying 
information.  

3.  The RO should then forward the 
information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of alleged stressors, and any other 
records relevant to the PTSD claim) to 
the USASCRUR (formerly the ESG) and 
request that that organization attempt to 
verify the claimed stressors.  

4.  If the stressors are found to be 
verified, the veteran should be afforded 
a VA examination by a board of two 
psychiatrists.  The examiners are 
requested to confer and determine the 
nature and extent of any psychiatric 
disability found to be present.  Any 
indicated psychological testing should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examination and the report 
thereof should be in accordance with DSM-
IV.  The examiners are requested to 
review the claims file in detail, 
including the service medical records, 
and provide an opinion regarding the 
etiology of any psychiatric disability 
found to be present.  If the veteran is 
found to have post-traumatic stress 
disorder, the examiners are requested to 
identify the diagnostic criteria, 
including the specific stressors, 
supporting the diagnosis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  Following any further 
indicated development, the RO should 
readjudicate the claim for service 
connection for PTSD on the basis of all 
the evidence of record and all applicable 
law and regulations.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, or if a timely notice of 
disagreement is received with respect to any other matter, a 
supplemental statement of the case should be issued, and the 
veteran and his attorney-representative provided with an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified, but he is advised 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


